Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10672870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a first epitaxial layer and a second epitaxial layer disposed on the first epitaxial layer, each of the first and second epitaxial layers below a top of the fin structure being fully in contact with the semiconductor material of the fin structure as instantly claimed, and in combination with the additional limitations.
Regarding claim 9, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: the source/drain epitaxial layer is disposed in a recess formed in the source/drain region of the fin structure, the recess having a first portion and a second portion which is disposed below the first portion, and a width of the recess discontinuously changes between the first portion and the second portion as instantly claimed, and in combination with the additional limitations.
Regarding claim 16, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: wherein a width of the source/drain epitaxial layer in a direction along which the fin structure extends increases, from a bottom of the source/drain epitaxial layer, takes a first maximum, decreases, takes a first minimum, increases, takes a second maximum and decreases, sequentially as instantly claimed, and in combination with the additional limitations.
Applicant's arguments filed February 16, 2021, have been fully considered and are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815